                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Aiken Hospitality Group, LLC,           )                Civil Action No.: 1:16-cv-03093-JMC
                                        )
             Plaintiff,                 )
                                        )
             v.                         )
                                        )                          ORDER
HD Supply Facilities Maintenance, Ltd., )
                                        )
             Defendant.                 )
____________________________________)

       This matter is before the court to address Defendant’s Deposition Designation Objections

to the deposition testimony of Jennifer Swisher. (ECF No. 203 at 4.) Rule 32 of the Federal Rules

of Civil Procedure allows “all or part of a deposition [][to] be used against a party” under certain

specified conditions. See Fed. R. Civ. P. 32(a). “[T]he admission of deposition testimony [][i]s

subject to the sound discretion of the trial court, which ‘has a perfect right to limit the use of the

material if [the deposition] is repetitious or immaterial.’” Harvill Indus., Ltd. v. ADCOR Indus.,

Inc., No. 08-CV-448-GKF-PJC, 2009 WL 1227727, at *1 (N.D. Okla. May 1, 2009) (citation

omitted). In this regard, the court rules on Defendant’s specific objections to Plaintiff’s deposition

designations of Jennifer Swisher as follows:

  Portion Designated by               Defendant’s Objection                  The Court’s Ruling
         Plaintiff
 6:2                                         Vague                                Sustained
 8:3–5                                     Irrelevant                             Sustained
 13:3–6                        Combative, Irrelevant, Prejudicial                 Sustained
 15:8–20                            Legalese in a Pleading                        Sustained
 20:20–21:15                    Not within Witness’ Knowledge                     Sustained
 21:20–22:9                           Vague, Ambiguous                            Sustained
 25:20–23                      Witness Testifies about Discovery                  Sustained
                             Responses even though not the 30(b)(6)
 29:3–30:5                                 Irrelevant                            Sustained
 39:21–23                            Speculation, Hearsay                        Sustained
 40:4–42:4                         Asked and Answered (27)                       Overruled

                                                  1
 44:1–17                      Jury Exposure to Pleading Legalese               Sustained
 45:14–46:17                         Speculative, Hearsay                      Overruled
 59:4–16                                 Speculative                           Overruled
 65:14–18                                  Hearsay                             Overruled
 75:4–15                                   Hearsay                             Overruled
 80:24–81:8                   Jury Exposure to Pleading Legalese               Overruled
 100:24–25                                 Vague                               Sustained
 123:25–124:5                   Supposes Facts not in Evidence                 Overruled
 125:6–13                                  Hearsay                             Overruled
 125:16–22                     Improper Law Witness Question                   Overruled

(ECF No. 203 at 4.)

       In order to streamline the presentation of evidence and avoid waste of time, the court

expects that the parties will queue up their deposition designation testimony in accordance with

this Order and all other applicable orders. The parties will not be allowed to present further

objections regarding deposition designations during trial.

       IT IS SO ORDERED.




                                                    United States District Judge
January 31, 2019
Columbia, South Carolina




                                                2
